Citation Nr: 1409964	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vision loss in the left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in November 2013, at which time the pending service connection claim for vision loss in the left eye was remanded for further development.  Because there has been substantial compliance with the actions requested in the Board's remand, it is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Board notes that it also granted the Veteran's claim for service connection claim for dizzy spells in November 2013.  Accordingly, that claim, having been fully resolved, is no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. The Veteran does not have a currently diagnosed left eye vision loss disability.

3. There is no competent evidence showing a causal relationship between the Veteran's left eye vision loss and his military service.


CONCLUSION OF LAW

The criteria for service connection for loss of vision in the left eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 120.

Prior to initial adjudication of the Veteran's service connection claim for loss of vision in left eye decided herein, a letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  That letter advised the Veteran of what information and evidence would be needed to substantiate his service connection claim for loss of vision in left eye, as well as what information and evidence should be submitted by the Veteran, and what information would be obtained by VA.  The letter also afforded the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

Under the VCAA, VA also has a duty to assist the claimant in the development of claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to acquire or to assist the Veteran in acquiring all relevant, obtainable records pertinent to the matter herein decided.  The file contains the Veteran's service personnel records; VA treatment records dated from November 2006, when he became a new VA patient; and statements submitted by the Veteran and by individuals known to the Veteran.  VA was not, however, able to secure any service treatment records (STRs).  In an August 2007, the RO notified the Veteran that neither his original claims file nor STRs could be located, and was asked to submit any STRs in his possession.  A formal finding of unavailability of service treatment records was made in March 2008.  Additionally, in April 2012, the RO received information from the Social Security Administration that no decision or records relating to the Veteran were on file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Based upon the foregoing, the Board finds that all records pertinent to the claim on appeal have been obtained and considered.

The record reflects that VA also assisted the Veteran by affording him a VA examination.  In January 2013, the Veteran underwent an examination to assess the nature and etiology of his alleged left eye vision loss.  The examiner interviewed the Veteran, examined his vision, and noted that no ophthalmology-related medical records were available for review in her report (i.e., the sole VA ophthalmology record of January 2007 was deleted from VA's Vista Imaging system).  In a follow-up April 2013 addendum opinion, the same examiner clarified that she had reviewed the Veteran's claim file in detail when she performed his January 2013 examination and offered an explicit medical opinion concerning the Veteran's service connection claim.  In response to the Board's November 2013 remand, the examined provided a medical addendum opinion in December 2013, in which she tendered additional information concerning her opinion of the Veteran's claimed left eye vision loss.  In the course of rendering these opinions, the examiner addressed the Veteran's complaints of left eye vision loss, reviewed his claims file in detail, noted the lack of pertinent medical records concerning his vision, and offered conclusions supported with sufficient rationale.  Neither the Veteran nor his representative has alleged that these examinations, either individually or collectively, are inadequate for determination of service connection.  Consequently, the Board finds the January 2013 VA examination, together with the addendum opinions of April and December 2013, sufficient to adjudicate the Veteran's service connection claim, and no further examination is necessary.

Additionally, the Board finds there has been substantial compliance with its November 2013 remand directives. 

The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries, 22 Vet. App. at 105; see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that a medical addendum opinion was sought from and provided by the original VA examiner in December 2013, that the Veteran's service connection claim for left eye vision loss was re-adjudicated, and that he and his representative were provided with a supplemental statement of the case of the denial of that claim.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal. Consequently, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Service Connection

At the outset, it appears that the Veteran's STRs in this case are unavailable.  In such a case, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313; Pond v. West, 12 Vet. App. 341 (1999).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because, as shown below, the Veteran's left eye vision loss has not been shown to be a chronic disease recognized under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186, aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears)); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In its analysis, the Board has considered the Veteran's statements concerning his left eye vision loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report perceived symptoms related to his left eye because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, medically competent to diagnose himself with a disability related to loss of vision in his left eye or to determine the cause of any left eye disability, as doing so requires medical training and expertise.  Rather, such competent evidence concerning the nature and etiology of the Veteran's disability has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the nature and etiology of the Veteran's claimed left eye vision loss.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the nature and etiology of the Veteran's claimed left eye vision loss.

The Veteran contends that he was injured during a training session in service when an instructor with a laser pointer turned towards him and hit him with a beam of light in the left eye.  See December 2006 Statement.  The Veteran states that he was taken to the eye doctor the next day and was given a heavy pair of glasses to wear.  Id.  He indicates that his vision has never been the same since.  Id.

In January 2013, the Veteran underwent a VA eye examination.  The examiner reviewed his claims file and recorded the Veteran's December 2006 statement in her report.  Additionally, the examiner reported that Veteran stated during the examination that he was "shot by a military laser gun on the right eye.  It felt like my head swelled up and there was a heat sensation in my brain."  The examiner also conducted a physical examination which revealed the Veteran's visual acuity to be 20/50 in both eyes for uncorrected distance, and 20/40 or better in both eyes for uncorrected near, corrected distance, and uncorrected distance.  Examination of the Veteran's eyes revealed no internal abnormalities of either eye (i.e., the fundus), no loss or contraction of his visual field, and no scotoma.  The examiner further determined that the Veteran did not have any of the listed eye conditions pertinent to the remainder of the examination.  Additionally, the examiner found no scarring or disfigurement of the eye.

From this, the examiner concluded that there was "no evidence of laser pointer maculopathy in either eye.  Formal visual field testing was without evidence of central or pericentral scotomata.  Macula OCT testing was entirely normal in both eyes.  Fundus photography was without evidence of a foveal retinal pigment epithelial disturbance."  The examiner noted the Veteran's inconsistent complaints of visual disturbance, first in the left eye and then in the right eye.  Finally, she elaborated that commercial laser pointers may cause notable macular damage "IF abused" - as when an individual stares into a laser pointer for several seconds (emphasis in original).  As emphasized by the examiner, this was not the case "per the Vet's history, and per the evidence obtained on exam and diagnostic testing."

In April 2013, the same examiner issued an addendum opinion.  In that report, she explained that she had reviewed the Veteran's claims file in detail when she performed her examination in January 2013; explained that statements in her January 2013 report provided a rationale for her conclusion that there was no evidence of laser maculopathy in either of the Veteran's eyes; and further clarified her conclusion that the Veteran was not found to have a visual disability, service connected or otherwise.

Finally, in December 2013, the examiner provided another addendum opinion in response to the Board's November 2013 remand.  Based upon her findings in the January and April 2013 opinions, she reiterated her conclusion that there is no objective evidence of visual loss, of either visual acuity or central or peripheral vision, in the Veteran's left eye.  Then, in support of this conclusion, she offered a detailed rationale.  First, she stated that the Veteran's report of injury by the laser pointer is not consistent with the development of ocular laser injury.  Second, the January 2013 examination revealed no evidence of visual loss in either of the Veteran's eye and identical visual acuity in both eyes on manifest refraction in both eyes at both distance and near.  Third, the Veteran's comprehensive ophthalmologic examination revealed entirely normal results.  Fourth, fundus photography assessment revealed normal results in both eyes with no abnormality whatsoever present.  Fifth, retinal nerve fiber layer imaging (OCT), a test which detects subtle retinal damage due to a variety of causes including retinal laser burns, revealed entirely normal results in both eyes.  Sixth, formal visual field testing revealed entirely normal results in both eyes.  As the examiner explained, a central or pericentral scotoma would be present in an individual with an ocular injury caused by a laser burn.  However, no central or pericentral scotoma was detected in the Veteran's eyes.  Finally, the examiner stated that because there is no evidence to support the Veteran's claim of visual loss, there is a less and 50 percent probability that his claimed left eye vision loss was caused by or related to his military service.

Upon consideration of the competent and credible evidence of record, the Board finds service connection is not warranted, as Following review of the evidence in this case, and the applicable law and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  Generally, a grant of service connection is justified where there is evidence of (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. at 253 (1999).  Here, only the second element of an in-service injury is satisfied - namely, that the Veteran's left eye was injured by a laser pointer in service - based upon his credible statements.  The evidence of record does not, however, substantiate the first and third elements required for service connection: respectively, a current disability, and a causal connection or nexus between the Veteran's left eye vision loss and military service.  Accordingly, service connection may not be granted.

The first element of service connection, current disability, has not been met.  The Veteran claims that he has experienced a loss of vision in his left eye, however he is not, as indicated above, competent to provide a medical diagnosis of his left eye vision loss.  The Veteran has stated that his vision has not been the same since it was injured by a laser pointer beam in service.  While the Board credits this statement of the Veteran's perceived left eye vision loss, it ascribes no probative value to the statement as evidence of any current left eye disability.  Instead, the Board finds the VA examiner's opinions credible and highly probative.  In her collective medical reports, the examiner opines consistently that the Veteran has no visual disability, service connected or otherwise; has identical visual acuity in both eyes on manifest refraction at both distance and near; that the comprehensive ophthalmologic examination of the Veteran revealed entirely normal results; that no abnormalities were detected in either of the Veteran's eyes; and that there was no evidence of laser maculopathy in either of the Veteran's eyes.  Based upon this evidence, the Board concludes that the preponderance of evidence weighs against a finding of any current left eye disability.  As a result, service connection is not warranted.

For the sake of argument, the third element of service connection, nexus or causal connection, has not been satisfied.  The pertinent evidence of record concerning nexus is the VA examiner's opinions.  The examiner concluded that the Veteran's claimed left eye vision loss is less likely than not caused by or related to his military service.  She explained that commercial laser pointers may cause damage to the eyes if they are abused.  She defined such abuse as staring into a laser pointer for several seconds.  The Veteran, however, did not report such contact or interaction with the laser pointer, either during his examination or in any of his statements contained in the claims file.  Rather, he described what the Board interprets as a split-second, instantaneous interaction or contact between the laser pointer and his left eye; not the direct, seconds-long, sustained gaze required for eye injury.  Moreover, the examiner determined that there was no evidence of laser maculopathy in either of the Veteran's eyes.  According to the examiner, any damage or injury caused by a laser burn would be shown by the presence of a central or pericentral scotoma in the Veteran's left eye.  However, none was detected in either the Veteran's eyes, and the examination revealed his eyes to be entirely normal and free of abnormalities.  Additionally, retinal nerve fiber layer imaging, which detects subtle retinal damage due retinal laser burns, revealed entirely normal results in both eyes.  Finally, the Board notes that it does not credit the Veteran's statement that his vision has never been the same since the laser beam injury as evidence of any persistent symptomatology showing perhaps some degree of nexus.  Accordingly, the preponderance of evidence militates against a finding that the Veteran's purported left eye loss of vision was caused by or is otherwise related to his service.

In the final analysis, the Board finds that no competent and credible evidence has been presented to show that the Veteran has a current left eye disability.  Nor has any competent and credible evidence been presented to suggest that his claimed left eye vision loss may otherwise be associated with an event, injury, or disease in service.  As such, service connection is not justified.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, as it must in every case and especially where the Veteran's service treatment records are unavailable.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for loss of vision in left eye is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


